Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Claims Objection.
Claim 2 depends on itself.  Clarification/Correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gehring et al (US 2018/0131897) further in view of Yamada et al (US 2013/0182846).

Claim 1. Gehring teaches a method comprising: 
(a)	receiving, by a computing device, video data for a content item, audio data for the content item, and metadata that comprises descriptive information for the content item; (Fig. 10 displaying items 1-12 where Channel B, item 4 is selected and has specific description.  For example, Channel B, Item 4 is selected whose ORC 1002 comprising of specific description and all metadata/parameter corresponding to the item 4 where the ORC of item 4 may represent an URI (Universal Resource Indicator.  The URI is associated with an IP address of a server, i.e., 119, [0039].  Please note content that comprises audio, video, and/or other data such as closed captioning information and/or other metadata, and/or that includes three-dimensional video content, [0040]);  By interpretation, each channel of channels A, B, C, D and E comprises different content item with specific description particular to the content; Each channel would receive different optically-readable code (ORC) with different QR code, different URI  associated with different ID address.  Simply to say each optically readable code may have a unique identifier, [0061]);
(b)	generating, based on the metadata, a wireless network identifier (The identifier may be, for instance, a network address such as an IP address, MAC address, [0076]; And also the information encoded by the optically readable code may represent, e.g., a universal resource indicator (URI) such as a universal resource locator (URL). The device may execute web browser software that is capable of browsing to the URI indicated by the optically readable code… and  a domain name server (DNS) … may then direct the device to an Internet Protocol (IP) address associated with the URI, [0039]) that is descriptive of the content item; (An optically-readable code 1002 may further be displayed that corresponds to the selected item, and may be formatted in any of the manners discussed herein. For example, the optically-readable code 1002 may represent a URI including parameters that in turn represent parameters in a database query, [0068]) with description of the selected item box.  i.e., a dance completion or a sport game, i.e., baseball or basketball, [0055]); (please see Yamada for further support on network identifier).
(c)	assigning, to a wireless network (Fig. 1: Network 100), the wireless network identifier; (see step (b) and [0039, 0076]); 
	(d) 	causing transmission, via the wireless network, during presentation of video based on the video data, and while the wireless network identifier is assigned to the wireless network, ([see steps (b) and (c) above OR [0039, 0068, 0076]), of the audio data; (This content may be, for example, multimedia content such as video on demand movies, television programs, songs, text listings, etc. The content server 106 may include software to validate user identities and entitlements, locate and retrieve requested content, encrypt the content, and initiate delivery (e.g., streaming) of the content to the requesting user and/or device, [0028]; Or     the results of the query, which may indicate a selected content item, may be used to send a command to a media recording device (such as a DVR) to record the selected content, [0040]); and 
(e) 	causing transmission, during the presentation of the video and the transmission of the audio data, of the wireless network identifier. (See the previous step (d) above).
(continuing (b))  Examiner feels obligated to explain that while Gehring does not use the term “network identifier”  but as demonstrated above, the identifier may be, for instance, a network address such as an IP address, MAC address, [0076]; And also the information encoded by the optically readable code may represent, e.g., a universal resource indicator (URI) such as a universal resource locator (URL)… where a domain name server (DNS) … may then direct the device to an Internet Protocol (IP) address associated with the URI, [0039]) OR An optically-readable code 1002 may further be displayed that corresponds to the selected item, and may be formatted in any of the manners discussed herein. For example, the optically-readable code 1002 may represent a URI including parameters, [0068]) where each optically readable code may have a unique identifier, [0061].  
The demonstration above is anticipating at least a suggestion or implication of a network identifier… Alternatively, examiner wishes to provide additional prior art which explicitly describes what the network identifier is.  Yamada teaches via fig. 2 “the encryption key information table 130 includes four encryption key information 1 to 4. In this case, each of the encryption key information includes information on an encryption type (an encryption method), key data for encrypting transmission data of video contents data or the like and for decrypting the encrypted data, an SSID which is the network identifier of the communication apparatus 10, and a BSSID which is the equipment identifier of the wireless communication circuit 111 or 112 that transmits and receives the encrypted transmission data, [0042]” which is relevant to the current Specs. Para. [0038, 0043, 0061, 0067, 0077] and current claims 5, 10 and 19.

Claim 2. The method of claim 2, further comprising: 
assigning, to the wireless network, a second wireless network identifier that is descriptive of a second content item;  causing transmission, via the wireless network, during presentation of second video for the second content item, and while the second wireless network identifier is assigned to the wireless network, of second audio data for the second content item; and  causing transmission, during the presentation of the second video and the transmission of the second audio data, of the second wireless network identifier. (See claim 1, step (a) as demonstrated via Fig. 10 displaying items 1-12 where Channel B, item 4 is selected and has specific description.  For example, Channel B, Item 4 is selected whose ORC 1002 comprising of specific description and all metadata/parameter corresponding to the item 4 where the ORC of item 4 may represent an URI (Universal Resource Indicator.  The URI is associated with an IP address of a server, i.e., 119, [0039].  Furthermore, if channel B, item 5 is selected will comprise different characteristics pertaining to Item 5.  Please note content that comprises audio, video, and/or other data such as closed captioning information and/or other metadata, and/or that includes three-dimensional video content, [0040]);  Similarly, each remaining channels A, C, D and E comprises different content item with specific description particular to the content; Each channel would receive different optically-readable code (ORC) with different QR code, different URI  associated with different ID address.  Here examiner maps Channel A, Item 1 of the remaining channels with its distinct characteristics, metadata/parameter to the second content item with its own characteristics different than channel B.  Likewise, Channel C, Item 6 of the remaining channels with its distinct characteristics, metadata/parameter to the third content item with its own characteristics different than channel B or A… where each of the channel with its own ORC which represents a distinct URI including parameters that in turn represent parameters in a database query, [0068]).
	Claim 3. The method of claim 1, wherein the metadata comprises one or more of: program guide data; content listing data; program identifier data; closed captioning data (content that comprises audio, video, and/or other data such as closed captioning information and/or other metadata, and/or that includes three-dimensional video content, [0040]); data identifying a service associated with the content item; or temporal data associated with the content item, (timestamps or timestamp range, [0061]. 
Claim 4. The method of claim 1, wherein the generating the wireless network identifier comprises one or more of: extracting information from one or more predefined fields of the metadata ( at step 402 the user device (e.g., the optically-readable code reader application) may interpret the image of the optically readable code as discussed above to extract the encoded URI and/or the included parameters   [0044]), truncating text from the metadata, or combining text from the metadata with additional text. 
Claim 5. The method of claim 1, wherein the assigning comprises assigning the wireless network identifier as one of: a service set identifier (SSID). See Yamada, [0042], an indicator of an independent basic service set (IBSS), a wireless local area network name (WiMAX, [0027]), or a wireless personal area network name. 
Claim 6. The method of claim 1, wherein the receiving further comprises receiving second audio data for the content item, and the method further comprises: assigning, to a second wireless network, a second wireless network identifier that is descriptive of the content item and is different from the wireless network identifier; causing transmission, via the second wireless network, during presentation of the video for the content item, and while the second wireless network identifier is assigned to the second wireless network, of the second audio data; and causing transmission, during the presentation of the video and the transmission of the second audio data, of the second wireless network identifier. (Please see claim 2 for similar analysis and note content that comprises audio, video, and/or other data, [0040]);
Claim 7. The method of claim 1, wherein the wireless network identifier comprises one or more of: a portion of a title for the content item, (“30 Rock”, [0043]), an indicator of a genre associated with the content item, an indicator of a service associated with provision of the content item, an indicator of a sporting event, (baseball or basketball, [0056]), an indicator of one or more sports teams, an application associated with the content item, a content advisory associated with the content item, or an indicator of a language of audio associated with the content item. 
Claim 8. The method of claim 1, further comprising: assigning, to a second wireless network, a second wireless network identifier that is descriptive of a second content item; causing transmission, via the second wireless network, during presentation of second video for the second content item and the presentation of the video for the content item, and while the second wireless network identifier is assigned to the second wireless network and the wireless network identifier is assigned to the wireless network, of second audio data for the second content item; and causing transmission, during the presentation of the second video and the transmission of the second audio data, of the second wireless network identifier.  (Please see claim 2).
Claim 9. A method comprising: assigning, by a computing device and to a wireless network, a first wireless network identifier that is based on first metadata associated with the first content item; causing transmission, via the wireless network, during presentation of first video for the first content item, and while the first wireless network identifier is assigned to the wireless network, of first audio data for the first content item; causing transmission, during the presentation of the first video and the transmission of the first audio data, of the first wireless network identifier; assigning, to the wireless network, a second wireless network identifier that is based on second metadata associated with a second content item; causing transmission, via the wireless network, during presentation of second video for the second content item, and while the (please see claims 1 and 2).
Claim 10. The method of claim 9, wherein the assigning the first wireless network identifier comprises assigning the first wireless network identifier as one of: a service set identifier (SSID), an indicator of an independent basic service set (IBSS), a wireless local area network name, or a wireless personal area network name. (Please see claim 5).
Claim 11. The method of claim 9, wherein the first network identifier comprises one or more of: a portion of a title for the first content item; an indicator of a genre associated with the first content item; an indicator of a service associated with provision of the first content item; an indicator of a sporting event; an indicator of one or more sports teams; an application associated with the first content item; a content advisory associated with the first content item; or an indicator of a language of audio associated with the first content item. (Please see claim 7).
Claim 12. The method of claim 9, further comprising: assigning, to a second wireless network, a third wireless network identifier that is descriptive of a third content item; causing transmission, via the second wireless network, during presentation of third video for the third content item and the presentation of the first video for the first content item, and while the third wireless network identifier is assigned to the second wireless network and the first wireless network identifier is assigned to the first wireless network, 
Claim 13. The method of claim 9, wherein the first metadata comprises one or more of: program guide data; content listing data; program identifier data; closed captioning data; data identifying a service associated with the first content item; or temporal data associated with the first content item. (Please see claim 3).
Claim 14. The method of claim 9, further comprising: assigning, to a second wireless network, a third wireless network identifier; causing transmission, via the second wireless network, during the presentation of the first video for the first content item, and while the third wireless network identifier is assigned to the second wireless network, of third audio data for the first content item; and causing transmission, during the presentation of the first video and the transmission of the third audio data, of the third wireless network identifier. (Please see claim 2 in view of Fig. 10, Channel A, Item 3).
Claim 15. The method of claim 9, wherein the assigning the second wireless network identifier is based on one or more of: a scheduled start of the presentation of the second video for the second content item; or a scheduled end of the presentation of the first video for the first content item. (For instance, the characteristics may include the title of the series ("30 Rock") or of an episode of the series, the start time of the series, the recording time, the channel on which the series will be presented, the day and/or date of the series, the frequency of presentation of the series, etc, [0043, 0048, 0050, 0070]).
Claim 16. A method comprising: receiving, by a computing device, first metadata associated with a first content item and second metadata associated with a second content item; generating, by a computing device, and based on the first metadata, a first wireless network identifier that is descriptive of the first content item; generating, based on the second metadata, a second wireless network identifier that is descriptive of the second content item; and during simultaneous presentation of first video for the first content item and second video for the second content item, causing transmission: via a first wireless network associated with the first wireless network identifier, of first audio data for the first content item, and via a second wireless network associated with the second wireless network identifier, of second audio data for the second content item, and of the first wireless network identifier and the second wireless network identifier. (Please see claims 1 and 2).
Claim 17. The method of claim 16, further comprising: generating, based on third metadata associated with a third content item, a third wireless network identifier that is descriptive of the third content item; and after the presentation of the first video for the first content item, and during presentation of third video for the third content item, causing transmission: via the first wireless network, of third audio data for the third content item, and of the third wireless network identifier. (Please see claim 2 in view of Fig. 10, Channel A, item 3).
(Please see claims 2 or 12).
Claim 19. The method of claim 16, further comprising, assigning the first wireless network identifier as one of: a service set identifier (SSID), an indicator of an independent basic service set (IBSS), a wireless local area network name, or a wireless personal area network name. (Please see claim  5).
Claim 20. The method of claim 16, wherein the first metadata comprises one of: program guide data; content listing data; program identifier data; closed captioning data; data identifying a service associated with the first content item; or temporal data associated with the first content item. (Please see claim 3).
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651